             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERNESTO A. RAMIREZ,                   :
    Plaintiff                         :         No. 1:18-cv-2208
                                      :
            v.                        :         (Judge Rambo)
                                      :
UNITED STATES OF AMERICA,             :
    Defendant                         :

                                  ORDER

      AND NOW, on this 6th day of May 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT Plaintiff’s

motion for a preliminary injunction (Doc. No. 44) is DENIED.


                                          s/ Sylvia H. Rambo
                                          United States District Judge
